Title: To Thomas Jefferson from James Maxwell, 4 April 1781
From: Maxwell, James
To: Jefferson, Thomas



Sir
State Ship Yard April 4th: 1781

I beg leave to inform Your Excellency that I hope by the latter end of this Week all the publick stores will be removed from this place, to A store of Col: Danderidges, distance by water from the Yard About 13 Miles, and since the late reinforcement of the Enemy have ordered the Ship Tempest and Brig Jefferson up James River, to Joyn those private arm’d Vessels that are taken into publick service. The boat Patriot and Lewis Gally are stationed by General Wedens directions between Hampton Road and Burwells ferry to give signals to our Army on any Naval force of the Enemy’s comeing up James River. The Ships Thetis Tarter and Dragon are not yet got quite to their place of destination. Since my Arival here we have lost our Builder by Death, and have Employ’d another who apears to be equally capabell. I also expect to be up in Richmond in a few days except you have any further orders to detain me, and I have the Honour to be most Respectfully Your Excellency’s Most Obedt: & Most humble Servt:,

Jas. Maxwell

